UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-15401 ENERGIZER HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 43-1863181 (State or other jurisdiction of (I. R. S. Employer incorporation or organization) Identification No.) 533 Maryville University Drive St. Louis, Missouri 63141 (Address of principal executive offices) (Zip Code) (314) 985-2000(Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares of Energizer Holdings, Inc. common stock, $.01 par value, outstanding as of the close of business on June 30, 2010: 70,185,965 INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Statements of Earnings and Comprehensive Income Condensed for the Three and Nine Months Ended June 30, 2010 and 2009 3 Unaudited Consolidated Balance Sheets Condensed as of June 30, 2010 and September 30, 2009 4 Unaudited Consolidated Statements of Cash Flows Condensed for the Nine Months Ended June 30, 2010 and 2009 5 Notes to Unaudited Condensed Financial Statements 6 Items 2 and 3. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 29 PART II — OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 30 SIGNATURE 31 EXHIBIT INDEX 32 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ENERGIZER HOLDINGS, INC.CONSOLIDATED STATEMENTS OF EARNINGS AND COMPREHENSIVE INCOME(Condensed)(Dollars in millions, except per share data - Unaudited) Quarter Ended June 30, Nine Months Ended June 30, 2010 2009 2010 2009 Net sales $ 1,076.8 $ 997.5 $ 3,188.6 $ 2,920.4 Cost of products sold 559.2 539.7 1,663.6 1,535.5 Gross profit 517.6 457.8 1,525.0 1,384.9 Selling, general and administrative expense 185.1 176.6 556.9 508.6 Advertising and promotion expense 145.2 119.3 310.7 296.1 Research and development expense 23.6 22.6 68.5 64.0 Interest expense 30.8 35.0 95.1 109.7 Other financing (income)/expense, net (9.9 ) (7.5 ) 24.2 19.1 Earnings before income taxes 142.8 111.8 469.6 387.4 Income tax provision 38.8 39.1 151.4 126.7 Net earnings $ 104.0 $ 72.7 $ 318.2 $ 260.7 Basic earnings per share $ 1.48 $ 1.15 $ 4.55 $ 4.34 Diluted earnings per share $ 1.47 $ 1.13 $ 4.51 $ 4.29 Consolidated Statements of Comprehensive Income: Net earnings $ 104.0 $ 72.7 $ 318.2 $ 260.7 Other comprehensive income, net of tax: Foreign currency translation adjustments (63.4 ) 57.9 (134.6 ) (22.3 ) Pension/Postretirement activity, net of tax of $(0.2) and $(0.4) for the quarter and nine months ended June 30, 2010, respectively, and $(1.3) and $(0.4) for the quarter and nine months ended June 30, 2009, respectively 0.5 (2.1 ) 1.3 3.9 Deferred (loss)/gain on hedging activity, net of tax of $(2.9) and $0.7 for the quarter and nine months ended June 30, 2010, respectively, and $(0.4) and $7.0 for the quarter and nine months ended June 30, 2009, respectively (1.8 ) 0.2 4.9 11.6 Total comprehensive income $ 39.3 $ 128.7 $ 189.8 $ 253.9 See accompanying Notes to Condensed Financial Statements 3 ENERGIZER HOLDINGS, INC.CONSOLIDATED BALANCE SHEETS(Condensed)(Dollars in millions - Unaudited) June 30, September 30, 2010 2009 Assets Current assets Cash and cash equivalents $ 488.8 $ 359.3 Trade receivables, less allowance for doubtful accounts of $14.5 and $11.3, respectively 840.0 810.0 Inventories 631.6 667.3 Other current assets 271.4 289.2 Total current assets 2,231.8 2,125.8 Property, plant and equipment, net 821.4 863.4 Goodwill 1,302.0 1,326.2 Intangible assets 1,765.7 1,788.6 Other assets 36.6 45.0 Total $ 6,157.5 $ 6,149.0 Liabilities and Shareholders' Equity Current liabilities Current maturities of long-term debt $ 316.0 $ 101.0 Notes payable 23.9 169.1 Accounts payable 234.0 231.6 Other current liabilities 669.0 657.8 Total current liabilities 1,242.9 1,159.5 Long-term debt 2,024.0 2,288.5 Other liabilities 913.1 938.7 Total liabilities 4,180.0 4,386.7 Shareholders' equity Common stock 1.1 1.1 Additional paid in capital 1,562.4 1,555.3 Retained earnings 2,272.3 1,963.2 Treasury stock (1,675.0 ) (1,702.4 ) Accumulated other comprehensive loss (183.3 ) (54.9 ) Total shareholders' equity 1,977.5 1,762.3 Total $ 6,157.5 $ 6,149.0 See accompanying Notes to Condensed Financial Statements 4 ENERGIZER HOLDINGS, INC.CONSOLIDATED STATEMENTS OF CASH FLOWS(Condensed)(Dollars in millions - Unaudited) Nine Months Ended June 30, 2010 2009 Cash flow from operations Net earnings $ 318.2 $ 260.7 Non-cash items included in income 164.3 142.4 Other, net (7.8 ) (28.6 ) Operating cash flow before changes in working capital 474.7 374.5 Changes in current assets and liabilities used in operations (35.4 ) (123.0 ) Net cash from operations 439.3 251.5 Cash flow from investing activities Capital expenditures (73.8 ) (108.4 ) Acquisitions, net of cash acquired - (275.0 ) Proceeds from sale of assets 0.6 2.2 Other, net (5.1 ) (0.1 ) Net cash used by investing activities (78.3 ) (381.3 ) Cash flow from financing activities Cash payments on debt with original maturities greater than 90 days (49.5 ) (104.5 ) Net decrease in debt with original maturities of 90 days or less (142.1 ) (2.1 ) Proceeds from issuance of common stock 8.5 511.3 Excess tax benefits from share-based payments 4.6 0.9 Net cash (used by)/from financing activities (178.5 ) 405.6 Effect of exchange rate changes on cash (53.0 ) (3.7 ) Net increase in cash and cash equivalents 129.5 272.1 Cash and cash equivalents, beginning of period 359.3 171.2 Cash and cash equivalents, end of period $ 488.8 $ 443.3 See accompanying Notes to Condensed Financial Statements 5 ENERGIZER HOLDINGS, INC.
